    Case: 2:20-cr-00062-SDM Doc #: 27 Filed: 10/08/20 Page: 1 of 5 PAGEID #: 77




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                       :

              Plaintiff,                        :           CASE NO. 2:20-cr-62

       vs.                                      :           JUDGE MORRISON

STEVEN G. ROSSER and                            :
WHITNEY R. LANCASTER,
           Defendants.                          :

             JOINT MOTION TO CONTINUE AND EXTEND TIME TO FILE

       The parties, by and through their counsel, respectfully move this Court for an extension of

time to file pretrial motions and to continue the pretrial conference scheduled for November 2,

2020 at 2:30 p.m. and the trial scheduled for November 9, 2020 at 9:00 a.m. Counsel for the

United States and counsel for Steven Rosser join in this Motion filed by counsel for Whitney

Lancaster. The reasons in support of this Motion are set forth in the following Memorandum.

                                                    Respectfully submitted,
                                                    Taft Stettinius & Hollister LLP

                                                    /s/ David H. Thomas
                                                    DAVID H. THOMAS
                                                    Ohio Supreme Court No. 0071492
                                                    P: (614) 334-6199
                                                    dthomas@taftlaw.com

                                                    /s/ Kathryn S. Wallrabenstein
                                                    KATHRYN S. WALLRABENSTEIN
                                                    Ohio Supreme Court No. 0092172
                                                    65 East State Street, Suite 1000
                                                    Columbus, Ohio 43215
                                                    P: (614) 220-0238
                                                    F: (614) 221-2007
                                                    kwallrabenstein@taftlaw.com

                                                    Counsel for Defendant Whitney Lancaster
    Case: 2:20-cr-00062-SDM Doc #: 27 Filed: 10/08/20 Page: 2 of 5 PAGEID #: 78




                                                    /s/ Robert F. Krapenc
                                                    ROBERT F. KRAPENC
                                                    Ohio Supreme Court No. 0040645
                                                    P: (614) 221-5252
                                                    Bob@Krapenclaw.com

                                                    Counsel for Defendant Steven Rosser

                                                    David M. DeVillers
                                                    United States Attorney

                                                    /s/ Kevin W. Kelley
                                                    KEVIN W. KELLEY
                                                    Ohio Supreme Court No. 0042406
                                                    P: (614) 469-5715
                                                    Kevin.Kelley@usdoj.gov

                                                    /s/ Noah R. Litton
                                                    NOAH R. LITTON
                                                    Ohio Supreme Court No. 0090479
                                                    P: (614) 469-5715
                                                    Noah.Litton@usdoj.gov

                                                    Counsel for the United States Government

                                       MEMORANDUM

       Defendants Steven Rosser and Whitney Lancaster (collectively, “Defendants”) were

indicted by a federal Grand Jury on March 25, 2020. Defendant Steven Rosser is charged in

Count One with Conspiracy to Violate Another Person’s Civil Rights in violation of 18 USC

§ 241. Defendants are charged in Count Two with Conspiracy to Violate Another Person’s Civil

Rights in violation of 18 USC § 241 and in Count Three with Conspiracy to Commit Wire Fraud in

violation of 18 USC § 1349.    Count One encompasses allegations of a criminal conspiracy that

purportedly continued over the span of five years. Count Two encompasses allegations of a

criminal conspiracy that purportedly continued over the span of at least two years and Count Three

encompasses allegations of a criminal conspiracy that purportedly continued over the span of

approximately four months in 2018. (Doc. 5).


                                                2
    Case: 2:20-cr-00062-SDM Doc #: 27 Filed: 10/08/20 Page: 3 of 5 PAGEID #: 79




       This case is currently scheduled for a pre-trial conference on November 2, 2020 at 2:30

p.m. and a jury trial on November 9, 2020 at 9:00 a.m. Further, the pre-trial motion cut-off date is

currently October 5, 2020. (Doc. 26). The Government’s initial discovery production to defense

counsel was voluminous. To date, the Government has provided defense counsel with nearly one

terabyte of discovery. The 990 gigabytes of discovery consists of 232,636 files. The file types

are diverse and include documents, cell phone extractions, audio and video recordings,

photographs, and spreadsheets. Defense counsel have been diligently reviewing the discovery

materials.

       The Government has informed defense counsel that additional discovery materials are

forthcoming in the near future. More specifically, the Government has informed defense counsel

that the anticipated supplemental discovery will include a report generated by the FBI based off

GPS information from cellular devices, as well as additional witness statements. Defense counsel

therefore need additional time review these materials, determine whether pre-trial motions are

merited, and to conduct any necessary follow-up defense investigation based on that review.

       Defendants recognize the requirements of the Speedy Trial Act of 1974, as set forth in 18

USC § 3161, et seq. Defendants submit that this Motion to Continue and Extend Time to File is

not made for the purpose of delaying a speedy resolution of this case, but rather it is required by the

need for defense counsel to have time to review all of the discovery materials and provide effective

representation for each Defendant.

       Defendants further submit the factors set forth in 18 USC § 3161 (h)(7)(B)(i) and (B)(iv)

are present in this case. Due to the short period of time between the arraignment, the receipt of

voluminous discovery initially produced by the Government, the anticipated supplemental

production of further discovery by the Government, and the scheduled trial date, defense counsel



                                                  3
    Case: 2:20-cr-00062-SDM Doc #: 27 Filed: 10/08/20 Page: 4 of 5 PAGEID #: 80




believe and assert that failure to grant the requested continuance “. . . would be likely to . . . result

in a miscarriage of justice.” 18 USC § 3161(h)(7)(B)(i).

        Defense counsel have exercised, and will continue to exercise, due diligence in the

preparation of this case, but in light of the complexity of the prosecution, the voluminous

discovery documents, and the anticipated supplemental discovery production, the current trial

schedule would hinder defense counsels’ ability to effectively prepare for trial.              18 USC

§ 3161(h)(7)(B)(iv). The Government, represented by AUSA Kevin Kelley and AUSA Noah

Litton join defense counsel in this motion and also request the Court reschedule these dates.

Accordingly, the Joint Motion to Continue and Extend Time to File is justified under 18 USC

§ 3161(h)(7)(B)(i) and (B)(iv).

        It is respectfully requested this Court continue the pre-trial conference and jury trial

currently set in this case, as well as extend the time to file pre-trial motions. The parties

respectfully request a continuance of approximately four months.

                                                        Respectfully submitted,
                                                        Taft Stettinius & Hollister LLP

                                                        /s/ David H. Thomas
                                                        DAVID H. THOMAS
                                                        Ohio Supreme Court No. 0071492
                                                        P: (614) 334-6199
                                                        dthomas@taftlaw.com

                                                        /s/ Kathryn S. Wallrabenstein
                                                        KATHRYN S. WALLRABENSTEIN
                                                        Ohio Supreme Court No. 0092172
                                                        65 East State Street, Suite 1000
                                                        Columbus, Ohio 43215
                                                        P: (614) 220-0238
                                                        F: (614) 221-2007
                                                        kwallrabenstein@taftlaw.com

                                                        Counsel for Defendant Whitney Lancaster



                                                   4
    Case: 2:20-cr-00062-SDM Doc #: 27 Filed: 10/08/20 Page: 5 of 5 PAGEID #: 81




                                                     /s/ Robert F. Krapenc
                                                     ROBERT F. KRAPENC
                                                     Ohio Supreme Court No. 0040645
                                                     P: (614) 221-5252
                                                     Bob@Krapenclaw.com

                                                     Counsel for Defendant Steven Rosser

                                                     David M. DeVillers
                                                     United States Attorney

                                                     /s/ Kevin W. Kelley
                                                     KEVIN W. KELLEY
                                                     Ohio Supreme Court No. 0042406
                                                     P: (614) 469-5715
                                                     Kevin.Kelley@usdoj.gov

                                                     /s/ Noah R. Litton
                                                     NOAH R. LITTON
                                                     Ohio Supreme Court No. 0090479
                                                     P: (614) 469-5715
                                                     Noah.Litton@usdoj.gov

                                                     Counsel for the United States Government

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing was filed with the Clerk of Court for

the United States District Court for the Southern District of Ohio using the CM/ECF system, which

will send notification of such filing to the following on October 8, 2020, by electronic mail:

Assistant U.S. Attorneys Kevin Kelley and Noah Litton
303 Marconi Boulevard, Suite 200
Columbus, Ohio 43215

Robert Krapenc
Attorney for Defendant Steven Rosser
580 South High Street, Suite 250
Columbus, Ohio 43215

                                                     /s/ David H. Thomas
                                                     DAVID H. THOMAS

27299631.1



                                                 5
